DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 16, 21, 23, and 24 of U.S. Patent Application No.: 16339102. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader than patent application.

Instant Application No.: 17398738
Patent Application No.: 16339102
Claim 1,	 A user equipment (UE) device comprising: 

a processor and a memory electrically coupled to the processor, the processor configured to: 
in a Random-Access Channel (RACH)-less handover procedure of the user equipment (UE) device from a source base station to a target base station, transmit control information to the target base station, the RACH-less handover procedure where the UE skips transmitting a RACH to the target base station; and 
in response to transmitting the control information, receive UE Contention Resolution Identity Media Access Control (MAC) Control Element sent from the target base station. 

Claim 10, A system comprising:
    a user equipment (UE) device comprising:
     a controller configured to, in a Random-Access Channel (RACH)-less handover procedure of the UE device from a source base station to a target base station, generate a request  that the target base station transmits a Media Access Control (MAC) message to the UE device, wherein the request is for a UE Contention Resolution Identity MAC Control Element; and


    a transmitter configured to transmit the request to the target base station in an uplink transmission.
Claim 2,	 The UE device of claim 1, wherein in response to receiving the UE Contention Resolution Identity MAC Control Element, the RACH-less handover procedure is completed.

Claim 23, The method of claim 21, further comprising:
     in response to receiving, at the UE device, the UE Contention Resolution Identity MAC Control Element sent from the target base station, completing the RACH-less handover procedure. 
Claim 3,	 The UE device of claim 1, wherein the control information comprises a Radio Resource Control (RRC) Connection Reconfiguration Complete message. 

Claim 16, The system of claim 15, wherein the request further comprises a Radio Resource Control (RRC) Connection Reconfiguration Complete message.
Claim 4,	 An apparatus for a user equipment (UE) device, the apparatus comprising processor and a memory electrically coupled to the processor, the processor configured to: 
in a Random-Access Channel (RACH)-less handover procedure of the user equipment (UE) device from a source base station to a target base station, transmit control information to the target base station, the RACH-less handover procedure where the UE skips transmitting a RACH to the target base station; and 

in response to transmitting the control information, receive UE Contention Resolution Identity Media Access Control (MAC) Control Element sent from the target base station. 

Claim 21, A method comprising:




      in a Random-Access Channel (RACH)-less handover procedure of a user equipment (UE) device from a source base station to a target base station, transmitting, at the UE device, control information to the target base station, the RACH-less handover procedure where the UE skips transmitting a RACH to the target base station; and
     in response to sending, at the UE device, the control information, receiving, at the UE device, UE Contention Resolution Identity Media Access Control Element sent from the target base station.
Claim 5,	 A target base station comprising: 
a processor and a memory electrically coupled to the processor, the processor configured to: 
in a Random-Access Channel (RACH)-less handover procedure of a user equipment (UE) device from a source base station to the target base station, receive control information sent from the UE device, the RACH-less handover procedure where the UE skips transmitting a RACH to the target base station; and 

in response to receiving the control information, transmit UE Contention Resolution Identity MAC Control Element to the UE device.  

Claim 24, A method comprising:




      in a Random-Access Channel (RACH)-less handover procedure of a user equipment (UE) device from a source base station to a target base station, receiving, at the target base station, control information sent from the UE device, the RACH-less handover procedure where the UE skips transmitting a RACH to the target base station; and 
        in response to receiving, at the target base station, the control information sent from the UE device, sending, at the target base station, the UE Contention Resolution Identity MAC Control Element to the UE device.


 
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., (Pub. No.: US 2014/0226621 A1), in view of Uchino et al., (Pub. No.: US 2016/0381611 A1).

Regarding Claim 1,	 Choi discloses a user equipment (UE) device comprising: (Choi, Fig. 1, UE, Fig. 15, paragraph [0236] UE)
a processor and a memory electrically coupled to the processor, the processor configured to: (Choi, Fig. 15, paragraph [0238] processor 1520, memory 1580)
in response to transmitting the control information, receive UE Contention Resolution Identity Media Access Control (MAC) Control Element sent from the target base station. (Choi, paragraph [0214] Contention Resolution is based on either C-RNTI on PDCCH or a PCell (Primary Cell) or UE Contention Resolution Identity on DL-SCH.  When checking whether contention resolution was successful a UE considers the MAC header structure for the processing of a MAC PDU containing a UE Contention Resolution Identity MAC Control Element.  More detailed description of the contention resolution message be referred to section 5.1.5 of 3GPP TS 36.321 v11.2 document.  The contention resolution message is transmitted as a MAC PDU)
Choi does not explicitly disclose following:
in a Random-Access Channel (RACH)-less handover procedure of the user equipment (UE) device from a source base station to a target base station, transmit control information to the target base station, the RACH-less handover procedure where the UE skips transmitting a RACH to the target base station; and 
However, Uchino discloses following:
in a Random-Access Channel (RACH)-less handover procedure of the user equipment (UE) device from a source base station to a target base station, transmit control information to the target base station, the RACH-less handover procedure where the UE skips transmitting a RACH to the target base station; and (Uchino, paragraphs [0002]-[0014], the paragraph [0004] discloses source base station (S-eNB) to the target base station (T-eNB). The reference extensively discusses and discloses about RACH-less handover through various figures and paragraphs. A case where the determination is made by base station 100 is described with reference to Figs. 3-4, paragraphs [0034]-[0048] and a case where the determination is made by the user equipment 200 is described with reference to Figs. 5-6, paragraphs [0049]-[0061], Fig. 7, paragraphs [0062]-[0070] and Fig. 8, paragraphs [0071]-[0076], paragraph [0065] and [0072] RACH-less Handover Procedure)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Choi before the effective filing date of the claimed invention with that of Uchino so that in a Random-Access Channel (RACH)-less handover procedure of the user equipment (UE) device from a source base station to a target base station, transmit control information to the target base station, the RACH-less handover procedure where the UE skips transmitting a RACH to the target base station.  The motivation to combine the teachings of Uchino would implement proper RACH-less Handover control.  (Uchino, [0002]-[0014])

Regarding Claim 2,	 The combination of Choi and Uchino disclose the UE device of claim 1 (Choi, Fig. 1, UE, Fig. 15, paragraph [0236] UE), wherein in response to receiving the UE Contention Resolution Identity MAC Control Element, the RACH-less handover procedure is completed.  (Choi, paragraph [0214] Contention Resolution is based on either C-RNTI on PDCCH or a PCell (Primary Cell) or UE Contention Resolution Identity on DL-SCH.  When checking whether contention resolution was successful a UE considers the MAC header structure for the processing of a MAC PDU containing a UE Contention Resolution Identity MAC Control Element.  More detailed description of the contention resolution message be referred to section 5.1.5 of 3GPP TS 36.321 v11.2 document.  The contention resolution message is transmitted as a MAC PDU)
  
Regarding Claim 3,	 The combination of Choi and Uchino disclose the UE device of claim 1 (Choi, Fig. 1, UE, Fig. 15, paragraph [0236] UE), wherein the control information comprises a Radio Resource Control (RRC) Connection Reconfiguration Complete message. (Choi, Choi discloses about Radio Resource Control (RRC) Connection Reconfiguration Complete message through various paragraphs, paragraph [0123] discloses that the third message be an RRC Connection Request message or an RRC Connection Reconfiguration Complete Message, Fig. 8, paragraph [0199])
 
Regarding Claim 4,	 Choi discloses an apparatus for a user equipment (UE) device (Choi, Fig. 1, UE, Fig. 15, paragraph [0236] UE), the apparatus comprising processor and a memory electrically coupled to the processor, the processor configured to: (Choi, Fig. 15, paragraph [0238] processor 1520, memory 1580)
in response to transmitting the control information, receive UE Contention Resolution Identity Media Access Control (MAC) Control Element sent from the target base station. (Choi, paragraph [0214] Contention Resolution is based on either C-RNTI on PDCCH or a PCell (Primary Cell) or UE Contention Resolution Identity on DL-SCH.  When checking whether contention resolution was successful a UE considers the MAC header structure for the processing of a MAC PDU containing a UE Contention Resolution Identity MAC Control Element.  More detailed description of the contention resolution message be referred to section 5.1.5 of 3GPP TS 36.321 v11.2 document.  The contention resolution message is transmitted as a MAC PDU)
Choi does not explicitly disclose following:
in a Random-Access Channel (RACH)-less handover procedure of the user equipment (UE) device from a source base station to a target base station, transmit control information to the target base station, the RACH-less handover procedure where the UE skips transmitting a RACH to the target base station; and 
However, Uchino discloses following:
in a Random-Access Channel (RACH)-less handover procedure of the user equipment (UE) device from a source base station to a target base station, transmit control information to the target base station, the RACH-less handover procedure where the UE skips transmitting a RACH to the target base station; and (Uchino, paragraphs [0002]-[0014], the paragraph [0004] discloses source base station (S-eNB) to the target base station (T-eNB). The reference extensively discusses and discloses about RACH-less handover through various figures and paragraphs. Paragraphs [0033]-[0043], A case where the determination is made by base station 100 is described with reference to Figs. 3-4, paragraphs [0034]-[0048] and a case where the determination is made by the user equipment 200 is described with reference to Figs. 5-6, paragraphs [0049]-[0061], Fig. 7, paragraphs [0062]-[0070] and Fig. 8, paragraphs [0071]-[0076], paragraph [0065] and [0072] RACH-less Handover Procedure)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Choi before the effective filing date of the claimed invention with that of Uchino so that in a Random-Access Channel (RACH)-less handover procedure of the user equipment (UE) device from a source base station to a target base station, transmit control information to the target base station, the RACH-less handover procedure where the UE skips transmitting a RACH to the target base station.  The motivation to combine the teachings of Uchino would implement proper RACH-less Handover control.  (Uchino, [0002]-[0014])
 
Regarding Claim 5,	 Choi discloses a target base station comprising: (Choi, Fig. 15, paragraph [0237] Base Station (BS))
a processor and a memory electrically coupled to the processor, the processor configured to: (Choi, Fig. 15, paragraph [0238], processor 1530, memory 1590)
in response to receiving the control information, transmit UE Contention Resolution Identity MAC Control Element to the UE device.  (Choi, paragraph [0214] Contention Resolution is based on either C-RNTI on PDCCH or a PCell (Primary Cell) or UE Contention Resolution Identity on DL-SCH.  When checking whether contention resolution was successful a UE considers the MAC header structure for the processing of a MAC PDU containing a UE Contention Resolution Identity MAC Control Element.  More detailed description of the contention resolution message be referred to section 5.1.5 of 3GPP TS 36.321 v11.2 document.  The contention resolution message is transmitted as a MAC PDU)
Choi is not explicit about following:
in a Random-Access Channel (RACH)-less handover procedure of a user equipment (UE) device from a source base station to the target base station, receive control information sent from the UE device, the RACH-less handover procedure where the UE skips transmitting a RACH to the target base station; and 
However, Uchino discloses following:
in a Random-Access Channel (RACH)-less handover procedure of a user equipment (UE) device from a source base station to the target base station, receive control information sent from the UE device, the RACH-less handover procedure where the UE skips transmitting a RACH to the target base station; and (Uchino, paragraphs [0002]-[0014], the paragraph [0004] discloses source base station (S-eNB) to the target base station (T-eNB). The reference extensively discusses and discloses about RACH-less handover through various figures and paragraphs. Paragraphs [0033]-[0043], A case where the determination is made by base station 100 is described with reference to Figs. 3-4, paragraphs [0034]-[0048] and a case where the determination is made by the user equipment 200 is described with reference to Figs. 5-6, paragraphs [0049]-[0061], Fig. 7, paragraphs [0062]-[0070] and Fig. 8, paragraphs [0071]-[0076], paragraph [0065] and [0072] RACH-less Handover Procedure)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Choi before the effective filing date of the claimed invention with that of Uchino so that in a Random-Access Channel (RACH)-less handover procedure of a user equipment (UE) device from a source base station to the target base station, receive control information sent from the UE device, the RACH-less handover procedure where the UE skips transmitting a RACH to the target base station.  The motivation to combine the teachings of Uchino would implement proper RACH-less Handover control.  (Uchino, [0002]-[0014])

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463